TO BE PUBLISHED IN THE OFFICIAL REPORTS


                                  OFFICE OF THE ATTORNEY GENERAL

                                            State of California


                                             DANIEL E. LUNGREN

                                               Attorney General


                                ______________________________________

                     OPINION            :          No. 95-607
                                        :
                   of                   :          September 13, 1996
                                        :
          DANIEL E. LUNGREN             :
            Attorney General            :
                                        :
          MAXINE P. CUTLER              :
         Deputy Attorney General        :
                                        :
________________________________________________________________________________

           THE HONORABLE BILL HOGE, MEMBER OF THE CALIFORNIA STATE
ASSEMBLY, has requested an opinion on the following question:

               Are the records of intelligence information and security procedures incorporated into
the gang reporting, evaluation, and tracking system by law enforcement agencies subject to public
disclosure under the Public Records Act?

                                                  CONCLUSION

                The records of intelligence information and security procedures incorporated into the
gang reporting, evaluation, and tracking system by law enforcement agencies are not subject to public
disclosure under the Public Records Act.

                                                    ANALYSIS

               The gang reporting, evaluation, and tracking ("GREAT") system provides a computer
database of criminal street gang 1 activity compiled by the Department of Justice and local law

    1
        A "criminal street gang" is defined in Penal Code section 186.22, subdivision (f) as "any ongoing organization,
association, or group of three or more persons, whether formal or informal, having as one of its primary activities the
commission of . . . criminal acts . . . , a common name or common identifying symbol, and whose members individually or
collectively engage in or have engaged in a pattern of criminal gang activity."


                                                          1.                                                  95-607

enforcement agencies. The system allows information concerning gang members to be immediately
accessed by all law enforcement agencies throughout the state.

               The question presented for resolution is whether the California Public Records Act
(Gov. Code, '' 6250-6268; "Act")2 requires public disclosure of the records of intelligence information
and security procedures incorporated into the GREAT system.3 We conclude that such records are
exempt from disclosure under the Act.

                The Act generally requires a state or local agency to allow members of the public to
inspect and obtain copies of records in its custody. ('' 6250, 6252, 6253, 6257.) The Legislature has
declared that "access to information concerning the conduct of the People's business is a fundamental
and necessary right of every person in this state." (' 6250.) The general policy of the Act favors
disclosure. "Support for a refusal to disclose information `must be found, if at all, among the specific
exceptions to the general policy that are enumerated in the Act.'" (Vallejos v. California Highway
Patrol (1979) 89 Cal.App.3d 781, 784.)

               The terms of subdivision (f) of section 6254 requires our analysis to resolve the issues
presented. 4 Subdivision (f) provides in part that nothing in the Act shall be construed to require
disclosure of:

                   "Records of complaints to, or investigations conducted by, or records of
          intelligence information or security procedures of, the office of the Attorney General
          and the Department of Justice, and any state or local police agency, or any investigatory
          or security files compiled by any other state or local police agency, or any investigatory
          or security files compiled by any other state or local agency for correctional, law
          enforcement, or licensing purposes. . . ."5

                The GREAT system is a computer database of criminal street gang activity.
Documents and information incorporated into the GREAT system that comprise records of intelligence
information fall within the exemption of section 6254, subdivision (f). Such records include
information that might lead to the identification of persons named in the reports, that might lead to the
identification of persons who had supplied information in confidence, and information that was

    2
        All section references are to the Government Code unless otherwise specified.

    3
       We note that an actual request for disclosure of a public record must be limited, focused, and specific. (Rogers v.
Superior Court (1993) 19 Cal.App.4th 469, 480-481.)

    4
       The Act's exemptions are permissive, not mandatory; they permit nondisclosure but do not prohibit disclosure. When
an agency exercises its permissive disclosure authority, public inspection thereafter may not be denied. (Black Panther Party
v. Kehoe (1974) 42 Cal.App.3d 645, 656.) Of course, disclosure to other law enforcement agencies through the GREAT
system would not constitute a waiver of any exemption.

    5
     An examination of the other exemptions of section 6254 or the "catch-all" provision of section 6255 (see CBS, Inc. v.
Block (1986) 42 Cal.3d 646, 672; 78 Ops.Cal.Atty.Gen. 103, 106 (1995)) is beyond the scope of this opinion.


                                                             2.                                                     95-607

supplied in confidence by its original source. (Williams v. Superior Court (1993) 5 Cal.4th 337, 352;
ACLU v. Deukmejian (1982) 32 Cal.3d 440, 449-450.) Information is not "confidential" in this context
unless treated as confidential by its original source. "Thus, information does not become confidential
because the California Department of Justice and the submitting law enforcement agency agree to treat
it as such; it is confidential only if the law enforcement agency obtained it in confidence originally."
(ACLU v. Deukmejian, supra, 32 Cal.3d at 450, fn. 11.)

                Records pertaining to security procedures incorporated into the GREAT system are also
exempt from disclosure under the terms of section 6254, subdivision (f). Documents or portions of
documents that deal with security and safety procedures need not be disclosed. (Northern California
Police Project v. Craig (1979) 90 Cal.App.3d 116, 119-122.) Any information that would
compromise the security of the GREAT system would be exempt from disclosure, including
information that would allow or enhance the possibility of unauthorized access to the system.
Information in manuals and training procedures instructing personnel on access codes and security
procedures for using the system would be exempt.6

                We conclude that the records of intelligence information and security procedures
incorporated into the GREAT system by law enforcement agencies are not subject to public disclosure
under the Public Records Act.

                                                          *****




    6
       Nonexempt information which is not inextricably intertwined with exempt material and is reasonably segregable is
subject to disclosure. (Northern Cal. Police Project v. Craig, supra, 90 Cal.App.3d at 124.) If segregation of exempt
information will so reduce the utility of the document that the public interest will not be served by disclosure, it need not be
segregated and disclosed. (American Civil Liberties Foundation v. Deukmejian, supra, 32 Cal.3d at 444.) The cost and
burden of segregating exempt from nonexempt material may be considered in making this determination. (Id., at p. 453.)


                                                              3.                                                       95-607